Citation Nr: 0002458	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1975.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1994 decision of the RO, 
which, in part, granted service connection for a scar of the 
left anterolateral calf and denied service connection for 
impairment of the left leg apart from the scar.  The veteran 
subsequently timely perfected an appeal as to the latter 
issue.

In January 1997 and July 1998, the Board remanded the case 
for further development.



FINDING OF FACT

No competent evidence has been presented to show that the 
veteran currently has a left leg disorder due to his service-
connected scar or other disease or injury incurred in or 
aggravated by service.



CONCLUSION OF LAW

A well-grounded claim of service connection for a left leg 
disorder, other than a service-connected scar, has not been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303, 3.310 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in February 1971, the veteran's lower 
extremities were reported to be clinically normal.  In May 
1973, he was reported to have sustained a laceration on the 
left knee after falling in a parking lot.  On discharge 
examination in February 1975, the veteran was reported to 
have a two inch scar on the left calf.  His lower extremities 
were reported to be otherwise clinically normal.  The veteran 
indicated that he had never had swollen or painful joints, 
lameness, paralysis or a "trick" or locked knee.

In April 1985, private medical records from Lovelace Medical 
Center reported that the veteran had had many skin infections 
on his face, legs and back.  He was reported to have no joint 
abnormalities and full range of motion.  The veteran was 
diagnosed, in part, with Type I diabetes mellitus.

In August 1989, private medical records from Ochsner Clinic 
reported that evaluation of the veteran was negative for leg 
pain.  He was assessed with type II diabetes mellitus.

In January 1993, a VA outpatient treatment record reported 
that the veteran had an old scar on the left leg that had 
slowly become progressively discomfortable over the previous 
six years.  The veteran was also reported to have been 
diagnosed with diabetes mellitus six years before.

In January 1993, a VA outpatient treatment record revealed 
that the veteran had slowly progressive discomfort at the 
site of a left lateral leg scar where the veteran indicated 
that he had been struck by bamboo in Vietnam.  The left leg 
was reported to have subjective hyperesthesia of the scar on 
the lateral aspect as well as the regions above and below.  
The veteran was assessed with a painful scar.  The examiner 
indicated that the veteran had questionable shrapnel in his 
leg from Vietnam.

In January 1993, a VA radiology report of the left leg 
indicated that the veteran had a questionable clinical 
history of shrapnel in his left lower leg from Vietnam.  The 
veteran's left tibia and fibula were reported to be normal 
and no metal was reported to be seen.

In April 1993, a VA Agent Orange examination reported that 
the veteran's extremities revealed positive range of motion 
with no edema or deformity.

On a VA skin examination in December 1993, the veteran was 
reported to have a small scar on his left upper leg from an 
incision and drainage of a boil.  The impression was that the 
veteran had a recurrent folliculitis that may have been 
aggravated by his underlying diabetes.

On a VA scars examination in December 1993, the veteran was 
reported to have had his left leg perforated in service by a 
bamboo stick.  He was reported to have a scar on the left 
lower leg that had remained painful since service.  The 
veteran reported that he had muscle spasms in the left leg 
secondary to the scar that sometimes caused his leg to give 
way.  An examination revealed a scar on the anterolateral 
side of the left leg measuring 2 inches x 1/2 inch that had 
been caused by a bamboo stick.  The scar was reported to be 
very tender on palpation.  The veteran was reported to have 
full range of motion of the left knee and left ankle.  He was 
diagnosed, in part, with residuals of leg wound of the left 
lower leg with moderate residual symptoms.

On a VA neurological examination in January 1994, the 
veteran's gait, including heel-toe, tandem and regular 
movements were reported to be normal.  Motor, sensory, deep 
tendon reflexes and fine and rapid alternating movements were 
reported to be normal and symmetrical throughout.  The only 
exception was reported to be a patch of decreased sensation 
on the left aspect of the lateral leg where he had a wound.

During a hearing before this Member of the Board in August 
1996, the veteran reported that, in addition to his scar on 
the left leg, his leg would actually go out on him.  He 
indicated that his muscles were either malfunctioning or not 
functioning properly.  He reported that he had a high degree 
of instability in terms of stumbling and he could not 
maintain an adequate pace for a certain duration of time.  He 
reported that his left leg impairment was below the knee and 
that he did not have any impairment above the knee.  He 
reported that he wore a brace and that he sometimes used a 
cane.  He indicated that he had no additional treatment 
records on the left leg.  He reported that he thought he had 
nerve damage in his leg after stepping on a bamboo stake in 
service.

On a VA scars examination in August 1998, the veteran was 
reported to have sustained a laceration on the lower lateral 
side of the left leg from a bamboo stick while in service.  
He was reported to have had chronic pain in the left leg 
since service and to have numbness in the region of the scar 
and intermittent numbness on the left leg.  He was also 
reported to have developed a symptom in which his leg would 
give way several times a week and cause him to fall.  The 
veteran was reported to have been diagnosed with diabetes 
mellitus in 1985.  An examination revealed a longitudinal 
scar on the lateral side of the left lower leg measuring 2 
inches x 1/2 inch.  The scar was reported to be slightly 
depressed, nontender, entirely anesthetic and slightly 
adherent to underlying tissue.  There was reported to be no 
evidence of ulceration, breakdown, burn, inflammation, edema 
or keloid formation and there was no significant tissue loss.

The veteran was reported to show limitation of function in 
that his left leg would give way and he walked with a 
slightly asymmetrical gait.  He was reported to have a full 
range of motion in both knees with some pain in the left knee 
and surrounding muscles upon full passive movement of the 
knee.  There was reported to be some loss of tactile 
sensation to pinprick on the left leg as compared to the 
right leg.  Deep tendon reflexes were reported to be present 
and symmetrical.  The veteran was reported to be unable to 
fully squat the left leg because of pain around the knee and 
in the muscle.  The examiner indicated that the veteran's 
symptomatology was likely related to degenerative joint 
disease and/or diabetes.  The veteran was reported to have 
been scheduled for an electromyograph and x-rays, but he had 
failed to keep his appointments.  The veteran was diagnosed 
with a well-healed scar on the left leg.  The examiner 
reported that it was unlikely that the well-healed scar had 
caused or aggravated any left leg disability and that there 
was no other disability attributable to the service-connected 
injury.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310 (1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Such secondary service connection pursuant to 38 C.F.R. § 
3.310(a) may be granted for a disability to the extent that 
it is chronically made worse/aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability, or between a 
service-connected disability and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he currently has a 
left leg disorder that is due to his service-connected left 
leg scar or other disease or injury incurred in or aggravated 
by service.  He claims that he has muscular and neurological 
damage in his left leg due to an injury he sustained after 
stepping on a bamboo stake in service.  However, he has 
submitted no competent evidence to support his lay 
assertions.

The service medical records show that, on discharge 
examination in February 1975, the veteran was reported to 
have a two inch scar on the left calf; however, his lower 
extremities were reported to be otherwise clinically normal.

In January 1993, VA outpatient treatment records revealed 
that the veteran's left leg scar had become progressively 
discomfortable over the previous six years.  He was assessed 
with a painful scar.  A VA radiology report verified that he 
did not have shrapnel in his left leg and his left tibia and 
fibula were reported to be normal.

On VA examination in December 1993, the veteran was reported 
to have a scar on the anterolateral side of the left leg that 
was very tender on palpation; however, he was reported to 
have full range of motion of the left knee and left ankle.  
Also, on a VA neurological examination in January 1994, the 
veteran was reported to be neurologically normal, except for 
a patch of decreased sensation on the lateral aspect of the 
left leg where he had a wound.

On VA examination in August 1998, the veteran was reported to 
have a nontender scar on the lateral side of the left lower 
leg.  He was reported to show limitation of function in his 
left leg in that it would give way and he walked with a 
slightly asymmetrical gait.  He was reported to have full 
range of motion of the left knee, but he had some pain in the 
left knee and surrounding muscles upon full passive movement 
of the knee.  The veteran was also reported to have some loss 
of tactile sensation to pinprick on the left leg and he was 
unable to fully squat because of pain around the left knee 
and in the muscle.  The veteran was diagnosed with a well-
healed scar of the left leg.

The Board is cognizant of the veteran's assertions regarding 
his left leg disorder.  However, while the veteran has been 
reported to have left knee pain and loss of tactile sensation 
to pinprick on the left leg, he has presented no objective 
evidence of a nexus between the currently demonstrated 
symptomatology and an in-service disease or injury.  In 
addition, he has presented no objective evidence 
demonstrating that he has a left leg disability that was 
chronically made worse or aggravated by his service-connected 
scar.  See 38 C.F.R. § 3.310 (1999); Allen, supra.  In fact, 
the examiner on the most recent VA examination reported that 
the veteran's left leg symptomatology was likely related to 
degenerative joint disease and/or diabetes and that it was 
unlikely that his well-healed scar had caused or aggravated 
any left leg disability.  The examiner also reported that the 
veteran did not have any other disability attributable to his 
service-connected injury.

Furthermore, there is no demonstrated continuity of 
symptomatology of a left leg disorder, other than the left 
leg scar, since service.  In fact, in April 1985, private 
medical records from Lovelace Medical Center revealed that 
the veteran had no joint abnormalities and had full range of 
motion.  Also, in August 1989, private medical records from 
Oschner Medical Center revealed that he was negative for leg 
pain.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a service-connected disability or other disease 
or injury in service, the claim of service connection for a 
left leg disorder must be denied as not well grounded.  
Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a left 
leg disorder due his service-connected scar or other disease 
or injury incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  





ORDER

Service connection for a left leg disorder, other than a 
service-connected scar, is denied, as a well-grounded claim 
has not been submitted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

